Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This Office Action is in response to applicant’s communication of 8/14/2019.  Currently amended claims 1-20 are pending and in condition for allowance.  See below.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus a sheath assembly with an introducer sheath with “…a polymer encapsulating at least a distal portion of the braid, wherein the polymer can expand or collapse along with the braid, the acute angle and the first material selected to allow the medical device to pass through the expandable sheath body without the expandable sheath body buckling…”, “… and “outer dilator” (or as in claim 11 a  “…second sterile sleeve having a second length and a second lumen between distal and proximal ends of the second sterile sleeve, wherein the proximal end of the second sterile sleeve is attached to the proximal end of the repositioning sheath, and the distal end of the second sterile sleeve is attached to a proximal end of the introducer sheath…”.
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is Bonutti (US 2003/014068, however this reference fails to disclose this feature above and the “polymer encapsulating” and acute angle (or second sterile sleeve as claimed 11), and further the configuration as specified in the applicants claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP A GRAY/Primary Examiner, Art Unit 3783